Citation Nr: 0712874	
Decision Date: 05/01/07    Archive Date: 05/15/07

DOCKET NO.  99-17 913A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for 
lumbosacral and dorsal spine strain with mild fibrositis and 
dorsolumbar scoliosis, prior to June 3, 2004.

2.  Entitlement to a rating in excess of 40 percent for 
lumbosacral and dorsal spine strain with mild fibrositis and 
dorsolumbar scoliosis, since June 3, 2004.

3.  Entitlement to a rating in excess of 20 percent for 
status/post excision, dorsal exotosis, left navicula, with 
mild degenerative changes of left navicular cuneiform, prior 
to June 3, 2004.

4.  Entitlement to a rating in excess of 30 percent for 
status/post excision, dorsal exotosis, left navicula, with 
mild degenerative changes of left navicular cuneiform, since 
June 3, 2004.

5.  Entitlement to a rating in excess of 10 percent for 
defective vision, left eye, with corneal scar and 
degenerative retinal changes, prior to December 18, 2003.

6.  Entitlement to a rating in excess of 20 percent for 
defective vision, left eye, with corneal scar and 
degenerative retinal changes, since December 18, 2003.

7.  Entitlement to a rating in excess of 10 percent for 
post/operative scar, left navicula, with pain and tenderness 
of left foot.

8.  Entitlement to a compensable rating for residuals of 
tonsillectomy.

9.  Entitlement to service connection for diabetes mellitus, 
claimed as secondary to radiation exposure.

10.  Entitlement to an effective date prior to June 3, 2004, 
for the grant of a total disability rating based on 
individual unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Military Order of the Purple 
Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L.A. Howell, Counsel


INTRODUCTION

The veteran served on active duty from August 1953 to August 
1962.

This claim is on appeal from the Denver, Colorado, Department 
of Veterans Affairs (VA) Regional Office (RO).

This case was remanded by the Board in June 2003 for further 
development and is now ready for disposition.


FINDINGS OF FACT

1.  The veteran's overall low back impairment more nearly 
approximates pronounced intervertebral disc syndrome.

2.  Prior to August 31, 2000, the evidence shows no more than 
a moderately severe left foot disability.

3.  Since August 31, 2000, the evidence shows a severe left 
foot disability; actual loss of use of the left foot has not 
been shown.

4.  Prior to December 18, 2003, the veteran's service-
connected vision disability was manifested by no worse than a 
visual acuity impairment of 20/25 in the right eye, and 
20/150 in the left eye.

5.  Since December 18, 2003, the veteran's defective vision 
is manifested by a visual acuity impairment of no worse than 
20/40 in the right eye, and 20/200 in the left eye.

6.  The veteran's left foot scar is manifested by subjective 
complaints of tenderness, but it does not cause pain with 
motion, is not greater than 77 sq. cms. in size, is not 
unstable, is not deep, and does not effect limitation of 
function of the affected part.  

7.  There are no current residuals of a tonsillectomy shown.

8.  Diabetes mellitus was not manifested during service or 
within one year of separation and is unrelated to service, 
including claimed exposure to ionizing radiation.  

9.  Since August 31, 2000, the veteran has been unemployable 
due to service-connected disabilities.  


CONCLUSIONS OF LAW

1. The criteria for an evaluation of 60 percent, but no more, 
for lumbosacral and dorsal spine strain with mild fibrositis 
and dorsolumbar scoliosis have been met.  38 U.S.C.A. 
§§ 1155, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 
4.3, 4.6, 4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, 
Diagnostic Code (DC) 5293 (2001), DC 5237 (2006).

2.  The criteria for a 20 percent evaluation for status/post 
excision, dorsal exotosis, left navicula, with mild 
degenerative changes of left navicular cuneiform, prior to 
August 31, 2000, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5284 
(2006).

3.  The criteria for a 30 percent evaluation, but no more, 
for status/post excision, dorsal exotosis, left navicula, 
with mild degenerative changes of left navicular cuneiform, 
since August 31, 2000, have been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.10, 4.14, 4.40, 4.45, 4.59, 4.71, 4.71a, DC 5284 
(2006).

4.  The criteria for a rating in excess of 10 percent for 
defective vision, left eye, with corneal scar and 
degenerative retinal changes, prior to December 18, 2003, 
have not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.75, 
4.80, 4.83, 4.83a, 4.84, 4.84a, DC 6079 (2006).

5.  The criteria for a rating in excess of 20 percent for 
defective vision, left eye, with corneal scar and 
degenerative retinal changes, since December 18, 2003, have 
not been met.  38 U.S.C.A. §§ 1155, 5103(a), 5103A (West 
2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 4.7, 4.20, 4.75, 
4.80, 4.83, 4.83a, 4.84, 4.84a, DC 6079 (2006).

6.  The criteria for a rating in excess of 10 percent for 
post/operative scar, left navicula, with pain and tenderness 
of left foot, have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.118, DC 7804 (2006).

7.  The criteria for a compensable rating for the residuals 
of tonsillectomy have not been met.  38 U.S.C.A. §§ 1155, 
5103(a), 5103A (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.6, 
4.7, 4.20, 4.31, 4.97, DC 6521 (2006).

8.  Diabetes mellitus was not incurred in or aggravated by 
active military service and may not be presumed to have been 
incurred therein.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 
1131, 1137, 5103(a), 5103A (West 2002); 38 C.F.R. §§ 3.303, 
3.307, 3.309, 3.311 (2006).

9.  The criteria for an effective date of August 31, 2000, 
but no earlier, for a grant of TDIU have been met.  38 
U.S.C.A. §§ 5103(a), 5103A, 5110 (West 2002); 38 C.F.R. 
§§ 3.1(p), 3.151, 3.155, 3.400, 4.16 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on average impairment of 
earning capacity.  Generally, the degrees of disability 
specified are considered adequate to compensate for 
considerable loss of working time from exacerbations or 
illnesses proportionate to the severity of the several grades 
of disability.  38 C.F.R. § 4.1 (2006).  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 1155 
(West 2002); 38 C.F.R. Part 4 (2006).  

However, the Board has been directed to consider only those 
factors contained wholly in the rating criteria.  See Massey 
v. Brown, 7 Vet. App. 204, 208 (1994); but see Mauerhan v. 
Principi, 16 Vet. App. 436 (2002) (finding it appropriate to 
consider factors outside the specific rating criteria in 
determining level of occupational and social impairment).  

Where there is a question as to which of two separate 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability more closely approximates the 
criteria required for that particular rating.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7 (2006).  
When, after careful consideration of all procurable and 
assembled data, a reasonable doubt arises regarding the 
degree of disability, such doubt will be resolved in favor of 
the veteran.  38 C.F.R. § 4.3 (2006). 

I.  Entitlement to a Rating in Excess of 20 Percent for 
Lumbosacral and Dorsal Spine Strain with Mild Fibrositis and 
Dorsolumbar Scoliosis, Prior to June 3, 2004, and 40 Percent 
Since June 3, 2004

The veteran has been service-connected for a back disability 
since 1962.  In March 2001, he submitted a statement that his 
current disabilities rendered him unable to work.  The RO 
considered this statement as a claim for an increased rating 
above the then-20 percent but denied the claim.  He disagreed 
and ultimately the RO increased the veteran's disability to 
40 percent by rating decision dated in November 2004 and made 
effective to June 3, 2004.  The veteran is currently rated at 
40 percent disabling since June 3, 2004, and at 20 percent 
disabling prior to June 3, 2004.

The Board notes that while this appeal was pending, the 
applicable rating criteria for intervertebral disc disease, 
38 C.F.R. § 4.72, DC 5293, were revised effective September 
23, 2002.  See 67 Fed. Reg. 54,345 (Aug. 22, 2002) ("amended 
disc regulations").  Further, the remaining spinal 
regulations were amended in September 2003.  See 68 Fed. Reg. 
51,454 (Aug. 27, 2003) ("amended spinal regulations").

Generally, in a claim for an increased rating, where the 
rating criteria are amended during the course of the appeal, 
the Board considers both the former and the current schedular 
criteria.  However, the effective date of a liberalizing law 
or VA issue may be no earlier than the date of the change.  
See Kuzma v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); 
VAOPGCPREC 7-2003 (Nov. 19, 2003).

In support of his claim, the veteran submitted a Work 
Performance & Occupational Feasibility Evaluation dated 
August 31, 2000, which reflected range of motion of the back 
as 60 degrees of flexion, 12 degrees of extension, 26 degrees 
of side bending, and rotation was 0 degrees due to pain.  The 
EMG findings noted that the veteran demonstrated severe right 
lumbar hyperactivity while seated, severe lumbar 
hyperactivity while standing, and relatively poor balance.  

To summarize a lengthy report, the veteran was found to have 
limited positional activities, relied on public 
transportation because of problems with his ankles and feet 
which then aggravated his back, was limited to lifting 8 
lbs., needed a cane to walk, had no tolerance to twisting his 
back, and that pain affected his ability to sleep.  

In a September 2000 Rehabilitation Evaluation Report, which 
referenced the August 2000 Feasibility report, the veteran 
related that he had broken both legs in an on-the-job 
accident and underwent surgery.  After a review of the 
veteran's lengthy rehabilitation, it was noted that his low 
back discomfort had worsened since the injury and he avoided 
doing much lifting at all.  

Based on the August 2000 functional capacity evaluation, the 
examiner noted that work restrictions included pain in the 
back, an inability to move into positions of squatting, 
kneeling, crouching, extreme forward bending, or twisting, 
decreased tolerance in the ability to stand, and an inability 
to tolerate true static standing without a severe increase in 
pain in the ankles, knee, and back.  

After reviewing the applicable pre-amended and amended 
criteria, and the reported objective findings and the 
subjective complaints, the Board is of the opinion that a 60 
percent evaluation for the veteran's low back disability is 
warranted.  Specifically, the Rehabilitation Evaluation 
Report and the Work Performance & Occupational Feasibility 
Evaluation both indicate that the veteran had nearly constant 
severe low back pain with radiation, weakness, limited range 
of motion, and impaired ankle and knee jerks.  

Taken together, the on-going complaints of pain, the 
limitation on his physical abilities, and evidence of 
radicular symptoms more nearly approximates a 60 percent 
rating under the pre-amended DC 5293.  As such, considering 
the provisions of 38 C.F.R. § 4.7, the Board concludes that 
the overall pathology more nearly approximated pronounced 
intervertebral disc syndrome under the pre-amended 
regulations, warranting assignment of a 60 percent rating.

However, the Board finds, based on the evidence of record, 
that the veteran's lumbar spine disability does not warrant 
more than a 60 percent evaluation under any potentially 
applicable pre-amended or amended diagnostic code.  

In evaluating the lumbar spine disability, the Board notes 
that the clinical findings do not disclose that the veteran 
has a complete bony fixation of the lumbar spine; therefore, 
there is no basis on which to grant a higher evaluation under 
pre-amended DC 5289.  Under the amended spinal regulations, a 
higher than 60 percent rating is warranted only with 
unfavorable ankylosis of the entire spine (warranting a 100 
percent rating).  

While the veteran has limitation of motion in the 
Rehabilitation Evaluation Report, as well as in a December 
2001 VA examination (range of motion was reported as forward 
bending to 90 degrees, lateral bending right to 30 degrees, 
lateral bending left to 38 degrees, and extension to 30 
degrees, all with pain), and a June 2004 VA examination 
(range of motion was reported as forward bending to 60 
degrees with pain at 40 degrees, extension to 25 degrees, 
right lateral bending to 30 degrees, and left lateral bending 
to 15 degrees, all with pain), this evidence indicates that 
the veteran had a certain level of motion in his back, 
suggesting no evidence of ankylosis.  As such, a higher 
rating is not warranted under the pre-amended or amended 
regulations.

II.  Entitlement to a Rating in Excess of 20 Percent for 
Status/Post Excision, Dorsal Exotosis, Left Navicula, with 
Mild Degenerative Changes of Left Navicular Cuneiform, Prior 
to June 3, 2004, and at 30 Percent Since June 3, 2004

The veteran filed an initial claim for service connection for 
a left foot problem in October 1996.  The claim was granted 
by rating decision dated in September 1998, when 10 percent 
rating was assigned effective October 2, 1996.  The veteran 
disagreed.  In a June 1999 rating decision, the disabling was 
increased to 20 percent effective to October 1998.  He then 
challenged the effective date and a date of October 2, 1996 
(date of claim), for a 20 percent rating was granted by 
rating decision dated in January 2001.  

Under DC 5284, a "moderate" foot injury will be assigned a 
10 percent rating.  A "moderately severe" injury will be 
rated at 20 percent, and a 30 percent rating will be 
warranted with a "severe" foot injury.  With actual loss of 
use of the foot, a 40 percent rating will be assigned.

This claim has been in appellate status since 1996.  At this 
juncture, the veteran is currently rating at 30 percent 
disabling since June 3, 2004, and at 20 percent disabling 
prior to June 3, 2004.

The Board notes that a claim placed in appellate status by 
disagreement with the original or initial rating award 
(service connection having been allowed) but not yet 
ultimately resolved, as is the case herein at issue, remains 
an "original claim" and is not a new claim for increase.  
Fenderson v. West, 12 Vet. App. 119 (1999).  In such cases, 
separate compensable evaluations must be assigned for 
separate periods of time if such distinct periods are shown 
by the competent evidence of record during the pendency of 
the appeal, a practice known as "staged" ratings.  Id. at 
126.  

At the time the veteran filed his claim in 1996, outpatient 
treatment records reflected a diagnosis of dorsal exostosis 
of the navicular bone in the left foot.  He was also noted to 
have plantar fasciitis and complained of foot pain.  

In an August 1998 VA examination, the veteran complained of 
pain with weight bearing, fatigability in the foot, and mild 
swelling but denied numbness, tingling, or incoordination of 
gait.  Physical examination revealed minimal tenderness, 
normal minimal motion of the joint, no deformity, mild 
crepitation on palpation, a mildly antalgic gait, and 
repeated dorsiflexion and plantar flexion did not show 
increased fatigability or weakness.

The examiner diagnosed status/post excision of dorsal 
exostosis from the left navicula, mild degenerative changes.  
He estimated an additional five degrees range of motion loss 
in the foot, increased pain with activity, and easy 
fatigability.  The examiner opined that pain would not 
significantly limit the veteran's functional ability and 
would limit it to a "small degree."  There was no 
limitation of motion.  

The veteran was rated at 20 percent disabling for 
"moderately severe" foot injury under DC 5284.  While he 
continued to receive outpatient follow-up for pain in the 
left foot, including treatment with orthotics, the evidence 
did not indicate that the foot condition was "severe" to 
warrant a higher rating.  

In 1998, the veteran was involved in a work-related accident 
and broke both of his legs.  In July through September 1999 
podiatry notes, he complained of a vague, aching pain of the 
left foot.  He related that a previous similar pain had been 
relieved with surgery but since he had broken his legs he had 
been prescribed new orthotics.  Pain persisted in his left 
foot.  After a physical examination, the clinical assessment 
was pain in left first metatarsal/cuneiform area with a 1-
inch leg discrepancy.  He was prescribed new orthotics.  

In a December 1999 statement, a health care provider 
credentialed as a certified prosthetist indicated that he had 
treated the veteran orthotically for collapse of the medial 
longitudinal arch of both feet, cancaneal eversion and 
forefoot abduction.  He related that the condition was 
"fairly severe" and the treatment would ease the pain but 
could not fix the problem.  However, these are not conditions 
for which the veteran is service-connected.

Up to this point, the evidence reflected that the veteran's 
service-connected excised dorsal exotosis on the left foot 
was of no more than moderately severe.  He fairly 
consistently reported pain and fatigability in the foot but 
physical examination revealed normal motion, no deformity, 
and it appears that orthotics provided him with some relief 
of symptoms.   The evidence reflects that the left foot 
disability did not significantly limit the veteran's 
functionality of the foot as specifically determined by the 
August 1998 VA examiner. 

As first reported in the August 2000 Functional Capacity 
Report, referenced in the September 2000 Rehabilitation 
Evaluation Report dated in September 2000, the veteran 
reported increasing problems with his feet.  Specifically, in 
the Rehabilitation Report, he related, among other things, 
that since an on-the-job accident, he had a significant 
increase in pain in his shoulders, back, knees and ankles.  
The examiner felt that the veteran was unable to tolerate 
standing without severe increased pain in the ankles, knees, 
and back.  The examiner concluded that there was no 
reasonable chance that the veteran could return to work and 
that he was permanently and totally disabled.

In a December 2001 VA examination, the veteran reported a 
left foot injury during service with the need for surgery in 
1996 for calcium deposits.  He complained of pain with flare-
ups two to three times per week depending on how much weight 
bearing he did.  He had increased pain with walking more than 
six blocks, could not run, and had difficulty standing due to 
the pain.  Physical examination  revealed tenderness over the 
scar on the left foot and of the metatarsals.  The diagnoses 
included status/post injury, left foot, status/post removal 
of the dorsal exostosis with well-healed scar.  

Outpatient treatment records were reviewed and reflected on-
going complaints of left foot pain flare-ups.  In the most 
recent VA examination report dated in June 2004, the veteran 
again reported worsening left foot pain.  He reported pain 
most days of the week, could walk only two blocks, pain at 
rest, and increased pain if he stood in one position.  He had 
special shoes which gave him some relief.  He noted 
fatigability but denied incoordination.  Physical examination 
revealed limited range of motion of the ankle and chronic 
pain.  The examiner concluded that the veteran's chronic foot 
and back pain made him unsuitable for either active or 
sedentary employment.  

Based on the above evidence, including the veteran's the 
limitation on his activity and frequent flare-ups on pain, 
the Board finds that a 30 percent rating is warranted for a 
left foot disability effective from August 31, 2000, the date 
that facts found that his feet disability had worsened.  In 
reaching this determination, the Board finds little in the 
evidence to suggest that there was a significant change 
between the date of the private evaluation and the date of 
the VA examination.

However, the Board finds that a rating in excess of 30 
percent is not warranted.  As noted above, a 40 percent 
rating may be assigned with actual loss of use of the foot.  
In this case, the evidence does not show that the veteran has 
actually lost the foot or loss of the use of the foot.  While 
his foot pain limits his functional abilities, he can still 
walk up to two blocks and can stand with pain.  Therefore, 
the evidence does not support a higher rating based on loss 
of the use of the foot.

III.  Entitlement to a Rating in Excess of 10 Percent for 
Defective Vision, Left Eye, with Corneal Scar and 
Degenerative Retinal Changes, Prior to December 18, 2003

The veteran has been service-connected for an eye disability 
since 1962.  In a March 2001 statement, he indicated that his 
current disabilities were worse, which the RO considered as a 
claim for an increased rating above the then-10 percent but 
denied the claim.  He disagreed and ultimately the RO 
increased the veteran's eye disability to 20 percent by 
rating decision dated in April 2005 and made effective to 
December 18, 2003.  At this point, he is currently rated at 
10 percent disabling prior to December 18, 2003, and at 20 
percent disabling since December 18, 2003.

When a veteran has been diagnosed as having a specific 
condition and the diagnosed condition is not listed in the 
Schedule for Rating Disabilities, the diagnosed condition 
will be evaluated by analogy to a closely related disease or 
injury in which not only the functions affected, but the 
anatomical localization and symptomatology are closely 
analogous.  38 C.F.R. § 4.20 (2006).  In that respect, the 
Board will consider the veteran's eye disability to be 
analogous to retina disability under DC 6011.  The Board will 
also consider DCs 6006 and 6071-6079 for retinitis and 
central visual acuity impairment.  

Under DC 6011, a 10 percent evaluation is warranted for 
unilateral or bilateral localized scars, atrophy, or 
irregularities of the retina that are centrally located with 
irregular, duplicated enlarged, or diminished image.  The 
Board points out that the a 10 percent rating is the highest 
rating available under DC 6011, so a higher rating would not 
be warranted regardless of the level of disability.

Otherwise, eye diseases listed under DCs 6000-6009 are rated 
from 10 to 100 percent under the criteria for impairment of 
visual acuity or field loss, pain, rest-requirements or 
episodic incapacity, combining an additional rating of 10 
percent during continuance of active pathology, with 10 
percent being the minimum rating during active pathology, 
applying only to the specific codes.  38 C.F.R. § 4.84a 
(2006).  

Visual acuity is rated based upon the best distant vision 
obtainable after correction by glasses. 38 C.F.R. § 4.75 
(2006).  Combined ratings for disabilities of the same eye 
should not exceed the amount for total loss of vision of that 
eye unless there is an enucleation or a serious cosmetic 
defect added to the total loss of vision. 38 C.F.R. § 4.80 
(2006); but see 38 C.F.R. § 3.383(a)(1) (2006).

In a December 2001 VA eye examination, there was no corneal 
scar noted but retinal degeneration of the left eye was 
reported.  The cornea, iris, lens and anterior chamber were 
related to be "ok."  There was a mild cataract in the right 
eye.  Visual acuity was 20/30 on the right and 20/70 on the 
left.  The evidence did not show that the veteran was blind 
in one eye or had light perception only.  

A November 2001 ophthalmology note reflected corrected vision 
to 20/25 in the right eye, and 20/150 in the left eye.  A May 
2002 ophthalmology note reflected similar findings.  

Even though 20/150 is not anticipated in the regulations, and 
considering the best corrected left eye in May 2002 as 
20/200, using the provisions of Table V, 38 C.F.R. § 4.84a, 
none of the levels of visual acuity impairment discussed 
above supports a rating in excess of 10 percent.  As such, 
the evidence does not show that the veteran's visual acuity 
rises to the level to support a higher rating based on 
central visual acuity impairment.  

IV.  Entitlement to a Rating in Excess of 20 Percent for 
Defective Vision, Left Eye, with Corneal Scar and 
Degenerative Retinal Changes, Since December 18, 2003

In a December 2003 note, the veteran's best corrected vision 
was reported as 20/25 in the right eye, and 20/200 in the 
left eye.  While this level of visual acuity does not itself 
rise to a 20 percent rating, a finding of 20/200 in the left 
eye was also noted in a November 2004 examination.  The RO 
established December 18, 2003, as the earliest date that 
visual acuity in the left eye was noted to be diminished.  
The Board finds no evidence to support a rating in excess of 
20 percent since December 18, 2003.  

A June 2004 VA examination report noted corrected vision of 
20/25 on the right, and of 20/60 on the left.  In the 
November 2004 note referenced above, corrected acuity was 
reported as 20/40 in the right eye, and 20/200 in the left 
eye.  This level of visual acuity impairment supports a 20 
percent rating, but no more.  The veteran submitted a January 
2005 eye glass prescription from a private ophthalmologist 
but no visual acuity readings were noted.  For these reasons, 
the Board finds that a rating in excess of 20 percent is not 
warranted for the period since December 18, 2003.

V.  Entitlement to a Rating in Excess of 10 Percent for 
Post/Operative Scar, Left Navicula, with Pain and Tenderness 
of Left Foot

By rating decision dated in June 1999, the veteran was 
granted a separate 10 percent rating for a scar of the left 
foot due to an excision of a dorsal exotosis from the left 
navicula.  In March 2001 correspondence, he indicated that 
his disabilities were worse, which was interpreted to include 
a claim for a higher rating for residual scarring.

Similar to the back regulations discussed above, the 
applicable rating criteria for skin disorders, 38 C.F.R. § 
4.118, were amended effective August 30, 2002.  See 67 Fed. 
Reg. 49,590 (July 31, 2002).  The Board will consider the 
pre-amended and amended criteria as appropriate.  See Kuzma 
v. Principi, 341 F.3d 1327 (Fed. Cir. 2003); VAOPGCPREC 7-
2003 (Nov. 19, 2003).

Under the pre-amended criteria, a 10 percent evaluation was 
warranted under DC 7804 for superficial scars that were 
tender and painful on objective demonstration.  A 10 percent 
evaluation was also warranted under DC 7803 for superficial 
scars that were poorly nourished with repeated ulceration.  
All other scars were rated based on the limitation of the 
part affected under DC 7805.  

Under the amended regulations, DC 7801 provides that scars 
other than head, face, or neck, that are deep or that cause 
limited motion will be rated 10 percent disabling if the area 
exceeds 6 sq. in. (39 sq. cm.).  A 20 percent evaluation will 
be assigned if the area exceeds 12 sq. in. (77 sq. cm.).  If 
the area involved exceeds 72 sq. in. (465 sq. cm.), a 30 
percent evaluation will be assigned.  A 40 percent disability 
will be warranted if the area exceeds 144 sq. in. (929 sq. 
cm.).

In this case, the evidence does not show that a higher rating 
is warranted under either the pre-amended or amended skin 
regulations.  

Outpatient treatment records have been reviewed and, while 
the left foot scar was noted in physical assessments, there 
was little in the way of complaints regarding the veteran's 
left foot scar, except for some tenderness.  He has had 
numerous complaints with respect to pain, weakness, and 
giving away of his left foot, they have not been related to 
residual scarring. 

In the December 2001 VA examination, the veteran's left foot 
scar was noted to be tender but the ankle and toes moved 
without difficulty.  On a separate scar worksheet, the left 
foot scar was drawn as a linear scar 4.0 cms. in length.  The 
final diagnoses included a well-healed scar of the left foot.  

In a June 2004 VA examination, the veteran reported 
tenderness on palpation of the left foot scar.  The examiner 
noted that it was well-healed.  The veteran had limitation of 
motion of the ankle but it was not noted to be related to 
residual scarring.  The final diagnosis was tender scar.  

Under the pre-amended regulations, a higher rating would be 
warranted for limitation of motion of the foot due to 
residual scarring but this has not been shown by the 
evidence.  Moreover, no higher rating can be assigned under 
the amended regulations as the left foot scar is not shown to 
be deep or to cause limited motion of the foot.  In addition, 
the scar is not shown to be unstable as it is consistently 
described as well-healed.  Further, the size of the scar (4 
cms.) does not warrant a higher rating.  

In sum, while the Board notes that the veteran has reported 
tenderness of the left foot scar, it does not cause pain with 
motion, is not greater than 77 sq. cms. in size, is not 
unstable, is not deep, and does not effect limitation of 
function of the affected part.  Therefore, a rating in excess 
of 10 percent rating for a left foot scar is not warranted.

VI.  Entitlement to a Compensable Rating for Residuals of 
Tonsillectomy

The veteran is rated for residuals of tonsillectomy by 
analogy to injury to the pharynx under DC 6521.  The 
regulations provide a single 50 percent rating for stricture 
or obstruction of the pharynx or nasopharynx, or; absence of 
the soft palate secondary to trauma, chemical burn, or 
granulomatous disease, or; paralysis of the soft palate with 
swallowing difficulty (nasal regurgitation) and speech 
impairment.  38 C.F.R. § 4.97, DC 6521 (2006).  Where the 
Schedule does not provide a 0 percent evaluation, a 0 percent 
evaluation shall be assigned when the requirements for a 
compensable evaluation are not met.  38 C.F.R. § 4.31 (2006).

In a December 2001 VA examination, the veteran related a 
history of a tonsillectomy in 1965 and complained of an 
occasional sore throat.  He further related a history of 
rhinitis and nasal polyps with no breathing obstruction.  
Physical examination revealed throat is clear and within 
normal limits.  The final diagnosis was status/post 
tonsillectomy but no residuals were noted.  Outpatient 
treatment records were reviewed but show no complaints of, 
treatment for, or diagnoses related to tonsillectomy 
residuals.  

In this case, while the veteran complained of an occasional 
sore throat, the evidence does not show that it is related to 
an in-service tonsillectomy.  Moreover, the evidence does not 
show stricture or obstruction of the pharynx or nasopharynx 
or the absence or paralysis of the soft palate, difficulty 
swallowing, or a speech impairment.  Therefore, there is no 
basis on which to assign a higher rating at this time and the 
claim is denied.

VII.  Entitlement to Service Connection for Diabetes 
Mellitus, Claimed as Secondary to Radiation Exposure

The veteran contends that his diabetes mellitus, which 
developed in approximately 1994, was caused by radiation 
exposure.  Claims based upon exposure to ionizing radiation 
are governed by separate regulations and each provides a 
separate and distinct basis for establishing service 
connection based on exposure to ionizing radiation.  See 
38 C.F.R. §§ 3.309, 3.311 (2006).  

Under 38 C.F.R. § 3.309(d), service incurrence may be 
presumed on a radiation basis for certain specified diseases 
when the disease becomes manifest in a "radiation-exposed 
veteran" who participated in a "radiation-risk activity."  
See also 38 U.S.C.A. § 1112(c) (West 2002).  On the other 
hand, the veteran may establish a claim under 38 C.F.R. § 
3.311 if he was exposed to ionizing radiation while in 
service, subsequently developed one of the radiogenic 
diseases listed, and the disease became manifested during the 
requisite latency period.  See 38 C.F.R. § 3.311(b) (2006).  
For the purpose of this analysis, radiogenic diseases include 
those diseases listed under 38 C.F.R. § 3.311(b)(1).  A third 
basis to establish direct service connected.  See Combee v. 
Brown, 34 F.3d 1039 (Fed. Cir. 1994).  

Turning first to the provisions of 38 C.F.R. § 3.309, the 
Board finds that the evidence does not support his claim.  
Significantly, without reaching the issue of whether the 
veteran participated in a radiation-risk activity, the 
evidence does not show that he is currently diagnosed with 
one of the diseases specific to radiation-exposed veterans 
(which essentially includes various cancers).  His claim 
focuses on the development of diabetes mellitus, which is not 
one of the medical conditions listed in 38 C.F.R. § 3.309(d).  
This fact alone is sufficient to deny the claim based on the 
provisions of 38 C.F.R. § 3.309.

Next, the Board finds that the veteran has failed to meet the 
threshold elements of 38 C.F.R. § 3.311(b), which require 
exposure to ionizing radiation, and the development of a 
radiogenic disease five or more years after exposure.  
Significantly, diabetes mellitus is not listed as a 
radiogenic disease under the regulations.  Moreover, he has 
not submitted competent scientific or medical evidence that 
his current diabetes mellitus is the result of a radiogenic 
disease.  Accordingly, the Board need not reach the issue of 
dose estimation.

The Board has also considered the veteran's claim on a direct 
basis under Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  
See 38 U.S.C.A. § 1110 (West 2002).  In this regard, the 
Board finds no in-service reference to diabetes.  A June 1962 
examination undertaken shortly prior to his military 
discharge in August 1962 reflected a normal clinical 
evaluation of his endocrine system.  A urinalysis was also 
negative for sugar.  

Moreover, there are no post-service complaints or treatment 
for diabetes mellitus for many years after discharge.  As 
such the provisions of 38 C.F.R. §§ 3.307, 3.309 establishing 
service connection based on certain chronic diseases, such as 
diabetes mellitus, by showing that it manifested itself to a 
degree of 10 percent or more within one year from the date of 
separation from service are not for application.    

As early as September 2000, nearly 40 years after service 
separation, a VA physician referred to "one elevated blood 
glucose on old labs" but did not indicate the date.  A 
fasting blood sugar was ordered.  No results are found in the 
claims file but follow-up outpatient treatment records made 
no further reference to elevated blood sugar levels.  A 
November 2004 note reference that the veteran was newly 
diagnosed with diabetes mellitus, Type II in March 2004.  

The Board places significant probative value on the, at a 
minimum, nearly 40-year gap between discharge from military 
service and the first reported medical history of elevated 
blood sugars and finds that the post-service symptomatology 
is too remote in time to support a finding of in-service 
onset, particularly given the lack of continuity of symptoma-
tology during the multi-year gap between military discharge 
in 1962 and the first mention of an elevated blood sugar in 
2000 at the earliest.  See Maxson v. Gober, 230 F.3d 1330, 
1333 (Fed. Cir. 2000) (lengthy period of absence of medical 
complaints for condition can be considered as a factor in 
resolving claim).

Next, there is no evidence establishing a medical nexus 
between his current diagnosis of diabetes mellitus and 
military service.  Accordingly, the Board finds that the 
claim must be denied on a direct basis.

VIII.  Entitlement to an Effective Date Prior to June 3, 
2004, for the Grant of a TDIU

Total disability ratings for compensation may be assigned, 
where the schedular rating is less than total, when the 
disabled person is, in the judgment of the rating agency, 
unable to secure or follow a substantially gainful occupation 
as a result of service-connected disabilities:  Provided, 
That, if there is only one such disability, this disability 
shall be ratable at 60 percent or more, and that, if there 
are two or more disabilities, there shall be at least one 
disability ratable at 40 percent or more, and sufficient 
additional disability to bring the combined rating to 70 
percent or more.  For the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, the 
following will be considered as one disability:  

(1) Disabilities of one or both upper extremities, or of 
one or both lower extremities, including the bilateral 
factor, if applicable,  

(2) Disabilities resulting from common etiology or a 
single accident,  

(3) Disabilities affecting a single body system, e.g. 
orthopedic, digestive, respiratory, cardiovascular-
renal, neuropsychiatric,  

(4) Multiple injuries incurred in action, or  

(5) Multiple disabilities incurred as a prisoner of war.  

It is provided further that the existence or degree of 
nonservice-connected disabilities or previous unemployability 
status will be disregarded where the percentages referred to 
in this paragraph for the service-connected disability or 
disabilities are met and in the judgment of the rating agency 
such service-connected disabilities render the veteran 
unemployable.  Marginal employment shall not be considered 
substantially gainful employment.  

For purposes of this section, marginal employment generally 
shall be deemed to exist when a veteran's earned annual 
income does not exceed the amount established by the U.S. 
Department of Commerce, Bureau of the Census, as the poverty 
threshold for one person.  Marginal employment may also be 
held to exist, on a facts found basis (includes but is not 
limited to employment in a protected environment such as a 
family business or sheltered workshop), when earned annual 
income exceeds the poverty threshold. Consideration shall be 
given in all claims to the nature of the employment and the 
reason for termination.  38 C.F.R. § 4.16(a).

It is the established policy of the Department of Veterans 
Affairs that all veterans who are unable to secure and follow 
a substantially gainful occupation by reason of service-
connected disabilities shall be rated totally disabled.  
Therefore, rating boards should submit to the Director, 
Compensation and Pension Service, for extra-schedular 
consideration all cases of veterans who are unemployable by 
reason of service-connected disabilities, but who fail to 
meet the percentage standards set forth in paragraph (a) of 
this section.  The rating board will include a full statement 
as to the veteran's service-connected disabilities, 
employment history, educational and vocational attainment and 
all other factors having a bearing on the issue.  38 C.F.R. 
§ 4.16(b).

A total disability will be considered to exist when there is 
present any impairment of mind or body which is sufficient to 
render it impossible for the average person to follow a 
substantially gainful occupation.  A total disability may or 
may not be permanent.  Total ratings will not be assigned, 
generally, for temporary exacerbations or acute infectious 
diseases except where specifically prescribed by the 
schedule.  38 C.F.R. § 3.340(a).  

In Van Hoose v. Brown, 4 Vet. App. 361 (1993), the Veterans 
Claims Court held that for a veteran to prevail in a claim 
for individual unemployability benefits, it was necessary 
that the record reflected some factor which took his case 
outside the norm, with respect to a similar level of 
disability under the rating schedule.  38 C.F.R. §§ 4.1, 
4.15.  The fact that a claimant was unemployed or had 
difficulty obtaining employment was not enough.  The question 
was whether or not the veteran was capable of performing the 
physical and mental acts required by employment, not whether 
he could find employment.  See Beaty v. Brown, 6 Vet. App. 
532, 538 (1994).

Except as otherwise provided by law, the effective date of an 
award based on an original claim shall be fixed in accordance 
with the facts found, but shall not be earlier than the date 
of receipt of application therefor.  38 U.S.C.A. § 5110(a) 
(West 2002).  This statutory provision is implemented by a 
regulation which provides that the effective date for 
disability compensation will be the date of receipt of the 
claim or the date the entitlement arose, whichever is later.  
38 C.F.R. § 3.400.  

A specific claim in the form prescribed by the Secretary is 
necessary for disability benefits to be paid to any 
individual under the laws administered by VA.  38 U.S.C.A. § 
5101(a); 38 C.F.R. § 3.151 (2006).  A claim is a formal or 
informal communication, in writing, requesting a 
determination of entitlement or evidencing a belief in 
entitlement, to a benefit.  38 C.F.R. § 3.1(p) (2006).

Any communication or action, indicating an intent to apply 
for one or more benefits under the laws administered by VA, 
from a claimant, his or her duly authorized representative, a 
Member of Congress, or some person acting as next friend of a 
claimant who is not sui juris may be considered an informal 
claim.  Such an informal claim must identify the benefit 
sought.  

Upon receipt of an informal claim, if a formal claim has not 
been filed, an application form will be forwarded to the 
claimant for execution.  If received within one year after 
the date it was sent to the claimant, it will be considered 
filed as of the date of receipt of the informal claim. 38 
C.F.R. § 3.155 (2006).  See Norris v. West, 12 Vet. App. 413, 
421 (1999) (distinguishing between an original claim and a 
claim for increased rating, the latter of which may be 
initiated by a medical examination or hospitalization under 
38 C.F.R. § 3.157).

In resolving this issue, the Board will again focus, as it 
has above, on two detailed reports: a Work Performance & 
Occupational Feasibility Evaluation dated in August 2000 and 
a Rehabilitation Evaluation Report dated in September 2000.  
In effect, both examiners reported that veteran experienced 
multiple functional problems and physical restrictions.  
While focusing on a job-related injury, the reports 
nonetheless addressed limitations related to the veteran's 
service-connected back and feet disabilities.  

Both examiners concluded that the veteran was permanently and 
totally disabled and could not return to work in any 
recognized part of the labor force.  Included in the analysis 
were references to an increase in pain with respect to the 
back and feet, limitations in lifting and bending due to back 
pain, an inability to stand for long periods because of 
problems with his feet, and an inability to drive due to a 
lack of movement in his ankles and feet.  It was further 
noted that the veteran demonstrated severe lumbar 
hyperactivity while seated and standing, and had difficulty 
with prolonged sitting and standing due to back pain.

In the opinion of the Board, the record reflects that the 
veteran has been unable to secure or follow substantially 
gainful employment because of his service-connected 
disabilities since August 31, 2000.  After this date, the 
evidence on file, including the VA examinations, outpatient 
treatment records, and private medical evidence, reflect that 
the veteran was unemployed.  

A June 2004 VA examination similarly concluded that the 
veteran's chronic foot and back pain made him "unsuitable 
for either active or sedentary employment."  The VA examiner 
related that the veteran's back pain made him unable to sit 
or stand greater than about 15 minutes, he could not lift any 
greater than 10 lbs., he needed frequent rest breaks during 
the day and had severe flare-ups requiring bedrest, could not 
make movements with resistance, and could not tolerate 
employment requiring walking, climbing stairs, lifting, or 
bending.

In this case, the Board has been presented with an on-going 
appeal.  The RO assigned a staged rating on the basis of a 
June 2004 VA examination.  However, prior to that date, the 
evidence showed that the veteran was unemployable.  Nothing 
in this record suggests that the appellant became magically 
worse on the day of the June 2004 VA examination.  In fact, 
the basis for the VA examiner's opinion that the veteran was 
unemployable were nearly identical to the reasons outlined by 
the examiners in the Rehabilitation Report and the 
Feasibility Study.  

During the June 2004 examination, the veteran reported 
complaints that clearly predated the date of the examination. 
 The Board finds that it is highly unlikely that the June 
2004 findings are unrelated to the veteran's symptomatology 
identified in the evidence submitted to the RO in March 
2001.  Since the veteran's condition has not significantly 
changed an earlier effective date for the grant of a TDIU to 
March 8, 2001, is warranted.  

Finally, the Board notes that the Veterans Claims Assistance 
Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (codified at 38 U.S.C.A. §§ 5100, 5102-5103A, 5106, 
5107, 5126 (West 2002)), imposes obligations on VA in terms 
of its duty to notify and assist claimants.  Under the VCAA, 
when VA receives a complete or substantially complete 
application for benefits, it is required to notify the 
claimant and his representative, if any, of any information 
and medical or lay evidence that is necessary to substantiate 
the claim.  

To that end, VA must inform the claimant of any information 
and evidence not of record (1) that is necessary to 
substantiate the claim; (2) that VA will seek to provide; (3) 
that the claimant is expected to provide; and (4) request 
that the claimant provide any evidence in his possession that 
pertains to the claim.  The veteran was notified of the VCAA 
as it applies to his present appeal by correspondence dated 
in July 2001 (TDIU), June 2003 (tonsils, scar, eye, foot, 
back, TDIU), and December 2004 (diabetes).

The VCAA notice letters provided to the veteran generally 
informed him of the evidence not of record that was necessary 
to substantiate his claims and identified which parties were 
expected to provide such evidence.  He was notified of the 
need to give to VA any evidence pertaining to his claims.  
There is no allegation from the veteran that he has any 
evidence in his possession that is needed for a full and fair 
adjudication of these claims.    

Further, the issues on appeal were re-adjudicated and 
supplemental statements of the case (SSOCs) were provided to 
the veteran in March 2002, November 2004, April 2005, and 
March 2006.  The veteran has been provided every opportunity 
to submit evidence and argument in support of his claims, and 
to respond to VA notices. 

In essence, what the VCAA seeks to achieve is to give the 
appellant notice of the elements outlined above.  Once that 
has been done - regardless of whether it has been done by way 
of a single notice letter, or via more than one communication 
- the essential purposes of the VCAA have been satisfied.  
Here, the Board finds that, because each of the four content 
requirements of a VCAA notice has been met, any error in not 
providing a single notice to the appellant covering all 
content requirements was harmless.  See, e.g., 38 C.F.R. § 
20.1102.  

The veteran has not claimed that VA has failed to comply with 
the notice requirements of the VCAA and the Board finds that 
the provisions of the VCAA have been fully satisfied.

Specifically, the revised VCAA duty to assist requires that 
VA make reasonable efforts to assist the claimant in 
obtaining evidence necessary to substantiate a claim.  See 38 
C.F.R. § 3.159.  In this case, the veteran's service medical 
records and all identified and authorized post-service 
medical records relevant to the issues on appeal have been 
requested or obtained.  Further, the veteran requested and 
was provided with a personal hearing at the RO in January 
2000.

Next, in claims for disability compensation, the VCAA duty to 
assist requires VA provide medical examinations or obtain 
medical opinions when necessary for an adequate decision.  
The Board notes that specific VA medical opinions pertinent 
to the issues on appeal were obtained in August 1998, 
December 2001, and June 2004.  In addition the Board has 
places significant weight on the private medical evidence 
received in March 2001.  The available medical evidence is 
sufficient for adequate determinations.  

In this appeal, the veteran was given notice of what type of 
information and evidence he needed to substantiate his claims 
for an increased rating.  In addition, he was provided with 
notice of the type of evidence necessary to establish an 
effective date for the disabilities on appeal by 
correspondence dated in March 2006.  Any questions as to the 
appropriate effective date to be assigned are moot as the 
claims have been denied.  Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Therefore, the Board finds the duty to 
assist and duty to notify provisions of the VCAA have been 
fulfilled and no further action is necessary under the 
mandate of the VCAA.


ORDER

A 60 percent rating, but no more, is granted for lumbosacral 
and dorsal spine strain with mild fibrositis and dorsolumbar 
scoliosis, subject to the law and regulations governing the 
payment of monetary benefits.

The claim for entitlement to a rating in excess of 20 percent 
for status/post excision, dorsal exotosis, left navicula, 
with mild degenerative changes of left navicular cuneiform, 
prior August 31, 2000, is denied.

A 30 percent rating, but no more, is granted for status/post 
excision, dorsal exotosis, left navicula, with mild 
degenerative changes of left navicular cuneiform, since 
August 31, 2000, subject to the law and regulations governing 
the payment of monetary benefits.

The claim for entitlement to a rating in excess of 20 percent 
for defective vision, left eye, with corneal scar and 
degenerative retinal changes, since December 18, 2003, is 
denied.

The claim for entitlement to a rating in excess of 10 percent 
for defective vision, left eye, with corneal scar and 
degenerative retinal changes, prior to December 18, 2003, is 
denied.

The claim for entitlement to a rating in excess of 10 percent 
for post/operative scar, left navicula, with pain and 
tenderness of left foot, is denied.

The claim for entitlement to a compensable rating for 
residuals of tonsillectomy is denied.

The claim for entitlement to service connection for diabetes 
mellitus, claimed as secondary to radiation exposure, is 
denied.

An effective date of August 31, 2000, is granted for the 
award of a total disability rating based on individual 
unemployability.



____________________________________________
H. N. SCHWARTZ
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


